        Case 2:16-cv-04781-SVW-FFM Document 366 Filed 02/03/21 Page 1 of 4 Page ID #:11164



                  1 DAVID A. STEINBERG (SBN 130593)
                      das@msk.com
                  2 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  3 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  4 Facsimile: (310) 312-3100
                  5 Attorneys for Plaintiff
                    Tresóna Multimedia, LLC
                  6
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                    CENTRAL DISTRICT OF CALIFORNIA
                 10 TRESÓNA MULTIMEDIA, LLC, an              CASE NO. 2:16-cv-04781-SVM-FFM
                    Arizona limited liability company,
                 11
                                Plaintiff,                   NOTICE OF SETTLEMENT AND
                 12                                          STIPULATION OF DISMISSAL
                          v.
                 13                                          (Assigned to the Honorable Stephen V.
                    BURBANK HIGH SCHOOL VOCAL                Wilson)
                 14 MUSIC ASSOCIATION, et al.,
                 15              Defendants.
                 16
                    BRETT CARROLL, an individual and
                 17 employee of the Burbank Unified
                    School District,
                 18
                                 Third Party Plaintiff,
                 19
                           v.
                 20
                    JOSH GREENE, an individual;
                 21 SQUAREPLAY, INC., dba
                    SQUAREPLAY ENTERTAINMENTS,
                 22 a California corporation ; and DOES 1-
                    10,
                 23
                                 Third Party Defendant.
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12551506.1
                                   NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL
        Case 2:16-cv-04781-SVW-FFM Document 366 Filed 02/03/21 Page 2 of 4 Page ID #:11165



                  1        PLEASE TAKE NOTICE that Plaintiff Tresóna Multimedia, LLC and
                  2 Defendants Brett Carroll, John Doe Carroll, Burbank High School Vocal Music
                  3 Association, Ellie Stockwell, John Doe Stockwell, Marianne Winters, Daniel
                  4 Winters a/k/a John Doe Winters, Geneva Tarandek, Ed Tarandek a/k/a John Doe
                  5 Tarandek, Lorna Consoli, Mariano Perez a/k/a John Doe Consoli, Charles
                  6 Rodriguez, and Erin Rodriguez a/k/a Jane Doe Rodriguez have entered into an
                  7 agreement to settle this case, pursuant to which all proceedings in this matter are
                  8 resolved with prejudice with all parties bearing their own costs and fees, except as
                  9 otherwise stated in the agreement.
                 10                                       Respectfully submitted,
                 11
                 12   Dated: February 3, 2021             /s/ David A. Steinberg
                                                          David A. Steinberg
                 13
                                                          Mitchell Silberberg & Knupp LLP
                 14                                       2049 Century Park East, 18th Floor
                                                          Los Angeles, CA 90067-3120
                 15
                                                          Telephone: (310) 312-2000
                 16                                       Fascimile: (310) 312-3100
                 17
                                                          Attorneys for Tresóna Multimedia, LLC
                 18
                 19
                      Dated: February 3, 2021             /s/ A. Eric Bjorgum
                 20                                       Marc Karish
                 21                                       A. Eric Bjorgum
                                                          Karish & Bjorgum, PC
                 22                                       119 E. Union Street, Suite B
                 23                                       Pasadena, CA 91103
                                                          Telephone: (213) 785-8070
                 24                                       Fascimile: (213) 995-5010
                 25
                                                          Attorneys for Burbank High School
                 26                                       Vocal Music Association, et al.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               2
12551506.1
                                    NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL
        Case 2:16-cv-04781-SVW-FFM Document 366 Filed 02/03/21 Page 3 of 4 Page ID #:11166



                  1   Dated: February 3, 2021              /s/ Scott D. Danforth
                  2                                        Marlon C. Wadlington
                                                           Scott D. Danforth
                  3                                        Atkinson, Andelson, Loya, Ruud & Romo
                  4                                        12800 Center Court Drive South, Ste. 300
                                                           Cerritos, CA 90703-9364
                  5                                        Telephone: (562) 653-3200
                  6                                        Fascimile: (562) 653-3333

                  7                                        Attorneys for Brett Carroll
                  8
                  9                           Attestation Regarding Signatures

                 10         I, David A. Steinberg, attest that all signatories listed, and on whose behalf

                 11 the filing is submitted, concur in the filing’s content and have authorized the filing.
                 12
                      Dated: February 3, 2021                By: /s/David A. Steinberg
                 13                                                      David A. Steinberg
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
12551506.1
                                     NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL
        Case 2:16-cv-04781-SVW-FFM Document 366 Filed 02/03/21 Page 4 of 4 Page ID #:11167



                  1                  CERTIFICATE OF FILING AND SERVICE
                  2       I certify that on this 3rd day of February, 2021, a copy of the foregoing was
                  3 served on counsel of record via CM/ECF.
                  4                                   Respectfully Submitted,
                  5
                                                      /s/ David A. Steinberg
                  6                                   David A. Steinberg
                                                      MITCHELL SILBERBERG & KNUPP LLP
                  7                                   2049 Century Park East, 18th Floor
                                                      Los Angeles, CA 90067-3120
                  8                                   Telephone: (310) 312-2000
                                                      Facsimile: (310) 312-3100
                  9
                                                      Attorneys for TRESÓNA MULTIMEDIA, LLC
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                             4
12551506.1
                                   NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL
